DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are pending and rejected.
Information Disclosure Statement
The information disclosure statement filed November 20, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
While the document submitted for CN 206729853 U has an English abstract, the original foreign patent document was not included.
The IDS listed the foreign document EP 2387346 A1 [emphasis added]. The attached foreign document, however, is WO 2010/066790 A1 (the WIPO family member) and the Espacenet translations of the abstract and description/claims are that of WO 2010/066790 A1 and EP 2387346 B1, respectively. Examiner is aware that the official publication of EP 2387346 A1 is WO 2010/066790 A1 and therefore solely for the clarity of record, Examiner is not considering EP 2387346 A1. Examiner, however, has listed WO 2010/066790 A1 on the PTO-892 submitted with this action and therefore the reference has been considered. No further action is required on the part of the Applicant.
Similarly, the IDS lists the foreign document EP 2429376 A2 [emphasis added]. The attached foreign document, however, is WO 2010/129324 A2 (the WIPO family member) and the Espacenet translations of the abstract and descriptions/claims are that of WO 2010/129324 A2 and EP 2429376 B1, solely for the clarity of record, Examiner is not considering EP 2429376 A2. Examiner, however, has listed WO 2010/129324 A2 on the PTO-892 submitted with this action and therefore the reference has been considered. No further action is required on the part of the Applicant.
Additionally, the US Patent Application Publication US 2006/0006908 to Chung is for a level shifter and a flat screen panel, and appears to have no relevance to the instant application. Further Chung is listed as the inventor for US 2006/0006908 not “Pan et al.” as listed on the IDS. Examiner assumes there was a typographical error in the Publication Number and therefore has not considered US 2006/0006908 to Chung and invites Applicant to submit a subsequent IDS with US Patent Application Publication to Pan et al., at which point said reference will be considered.
The IDS has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to for the following reasons:
Failing to comply with 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of a fulcrum, a wedge, a cam, a pin, a notch, a piston, a cylinder, a gear, a rack, a pulley, a socket, or a block and tackle must be shown or the features canceled from the claims.  No new matter should be entered.
Failing to comply with 37 CFR 1.84(p)(4) as it appears that reference “116” in Figs. 3A, 3B & 4 is used to denoted something different than the “camera cover 116” in Fig. 2 and described in Para. [0032] of Applicant’s specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claim 14 is objected to because of the following informality:
Regarding Claim 14, Claim 14 recites the limitation “the introduced material” on Line 2. Examiner kindly requests the word “encapsulating” be inserted between “introduced” and “material” to provide consistent claim language with previous recitation of encapsulating material in Claim 11. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 8-9, 11-14 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (US 2015/0005580).
Regarding Claim 1, Petersen discloses a distal end portion (Fig. 1, a rigid tip portion 5; [0039]) of a medical device (Fig. 1, an endoscope 1; [0039]) comprising:
	an image capturing component (Figs. 2 & 13, a camera device (not labeled in Fig. 4) corresponding to a camera chip 110; [0046] & [0062]);
a light source (Figs. 2 & 13, two light sources 27 corresponding to LEDs 111; [0046] & [0062]); and
an encapsulation (Figs. 6 & 12, a polymer material 42 corresponding to a main body portion 101; [0051] & [0061]) having inner surfaces contacting and at least partially encompassing the image capturing component and the light source (inner surfaces of the polymer material 42 (the main body portion 101) contact and partially encompass the camera device (the camera chip 110) and the two light sources 27 (LEDs 111); see Figs. 6 & 14), wherein a shape of the inner surfaces is a mirror image of a shape of exterior surfaces of the image capturing component and the light source that are contacted by the inner surfaces (the inner surfaces of the polymer material 42 (the main body portion 101) and exterior surfaces of the camera device (the camera chip 110) and the two light sources 27 (LEDs 111) which contact the inner surfaces of the polymer material 42 (the main body portion 101) are complementary; see Figs. 6 & 14).
Regarding Claim 2, Petersen discloses the distal end portion of Claim 1. Petersen further discloses wherein the encapsulation forms a liquid tight shell (Fig. 6, the polymer material 42 is injected as a liquid into a mold 20 and is cured to embed the camera device (the camera chip 110) and the two light sources 27 (LEDs 111) thereby forming a liquid tight shell; [0038] & [0052]).
Regarding Claim 3, Petersen discloses the distal end portion of Claim 1. Petersen further discloses wherein the encapsulation includes at least one of a lens (Figs. 2 & 13, a lens 26/109; [0046] & [0062]), a prism, an aperture, a filter, a diffuser, a dispersing light feature, a mirror, a window, a grating, or a collimating light feature, or combinations thereof.
Regarding Claim 4, Petersen discloses the distal end portion of Claim 1. Petersen further discloses wherein the encapsulation includes at least one of a fulcrum, a wedge, a cam, a pin, a notch, a piston, a cylinder (Figs. 2 & 13, a cylindrical tube 31/106; [0047] & [0061]), a gear, a rack, a pulley, a socket, or a block and tackle, or combinations thereof.
Regarding Claim 5, Petersen discloses the distal end portion of Claim 1. Petersen further discloses a circuit board (Figs. 2 & 13, a PCB 29 corresponding to an electronic circuit 108; [0046] & [0062]), wherein the inner surfaces of the encapsulation contact and at least partially encompass the circuit board (the inner surfaces of the polymer material 42 (the main body portion 101) contact and partially encompass the PCB 29 (the electronic circuit 108); see Figs. 6 & 17), wherein a shape of the inner surfaces is a mirror image of a shape of exterior surfaces of the circuit board (the inner surfaces of the polymer material 42 (the main body portion 101) and exterior surfaces of the PCB 29 (the electronic circuit 108) which contact the inner surfaces of the polymer material 42 (the main body portion 101) are complementary; see Figs. 6 & 18).
Regarding Claim 6, Petersen discloses the distal end portion of Claim 6. Petersen further discloses wherein:
the inner surfaces of the encapsulation contact at least a side surface of the image capturing component (the inner surfaces of the polymer material (the main body portion 101) contact a side surface of the camera device (the camera chip 110); see Figs. 6 & 14);

the encapsulation fills all of a space between the image capturing component and the light source (the polymer material 42 (the main body portion 101) fills a space between the camera device (the camera chip 110) and the two light sources 27 (LEDs 111); see Figs. 6 & 14); and
the inner surfaces of the encapsulation contact at least a bottom surface of the circuit board ((the inner surfaces of the polymer material 42 (the main body portion 101) contact a bottom surface of the PCB 29 (the electronic circuit 108); see Figs 6 & 14).
Regarding Claim 8, Petersen discloses the distal end portion of Claim 1. Petersen further discloses wherein the encapsulation is formed of a molded, monolithic material (Fig. 6, the polymer material 42 is injected as a liquid into a mold 20 and is cured to form a monolithic shell; [0052]).
Regarding Claim 9, Petersen discloses the distal end portion of Claim 8. Petersen further discloses a cap portion (Fig. 14, a cover member 113; [0064]), wherein:
the inner surfaces of the encapsulation contact at least a side surface of the image capturing component (the inner surfaces of the polymer material (the main body portion 101) contact a side surface of the camera device (the camera chip 110); see Figs. 6 & 14);
the inner surfaces of the encapsulation contact at least a top surface and at least a side surface of the light source (the inner surfaces of the polymer material 42 (the main body portion 101) contact a to surface and a side surface of the two light sources 27 (LEDs 111); see Figs. 6 & 14);
the encapsulation fills all of a space between the image capturing component and the light source (the polymer material 42 (the main body portion 101) fills a space between the camera device (the camera chip 110) and the two light sources 27 (LEDs 111); see Figs. 6 & 14); and

Regarding Claim 11, Petersen discloses a method for forming a distal end portion of a medical device, comprising (Fig. 7, a method of manufacturing a rigid tip portion 5 of an endoscope 1; [0039] & [0057]):
positioning an image capturing component and a light source in a cavity of a mold (Figs. 2 & 7 a camera device (not labeled) and two light sources 27 are arranged in a mold cavity 71 of a mold 70; [0046] & [0057]);
introducing an encapsulating material into the cavity (Figs. 4 & 7, a liquid polymer material 42 is injected into the mold cavity 71 via an inlet 23; [0051] & [0057]), wherein the introduced encapsulating material encompasses at least a portion of the image capturing component and a portion of the light source (inner surfaces of the liquid polymer material 42 contact and partially encompass the camera device and the two light sources 27; see Figs. 4-6); and
allowing the encapsulating material to harden (Figs. 5 & 7, the liquid polymer material 42 is cured; [0052] & [0057]).
Regarding Claim 12, Petersen discloses the method of Claim 11. Petersen further discloses wherein the cavity includes a negative of at least one of a lens (Fig. 7, a depression 72 for a lens 26; [0046] & [0057]), a prism, an aperture, a filter, a diffuser, a dispersing light feature, mirror, a window, a grating, or a collimating light feature, or combinations thereof.
Regarding Claim 13, Petersen discloses the method of Claim 11. Petersen further discloses wherein the cavity includes a negative of at least one of at least one of a fulcrum, a wedge, a cam, a pin, a notch, a piston, a cylinder (Fig. 7, a protrusion 22 for a cylindrical tube 31; [0046] & [0047]), a gear, a rack, a pulley, a socket, or a block and tackle, or combinations thereof.
Regarding Claim 14, Petersen discloses the method of Claim 11. Petersen further discloses positioning a circuit board in the cavity (Figs. 2 & 7, a PCB is arranged in the mold cavity 71; [0046] & [0057]) and wherein the introduced encapsulating material encompasses at least a portion of the circuit board (inner surfaces of the polymer material 42 contact and partially encompass the PCB 29; see Figs. 4-6).
Regarding Claim 16, Petersen discloses a medical device (Fig. 1, an endoscope 1; [0039]), comprising:
a proximal control portion (Fig. 1, a control handle 2; [0039]);
a distal insertion portion (Fig. 1, an insertion portion 3; [0039]); and
a distal end portion (Fig. 1, a rigid tip portion 5; [0039]), wherein the distal end portion comprises a component (Figs. 2 & 13, a camera device (not labeled in Fig. 4) corresponding to a camera chip 110; [0046] & [0062]) and an encapsulation (Figs. 6 & 12, a polymer material 42 corresponding to a main body portion 101; [0051] & [0061]), wherein the encapsulation has inner surfaces contacting and at least partially encompassing the component (inner surfaces of the polymer material 42 (the main body portion 101) contact and partially encompass the camera device (the camera chip 110); see Figs. 6 & 14), and wherein a shape of the inner surfaces is a mirror image of a shape of exterior surfaces of the component that are contacted by the inner surfaces (the inner surfaces of the polymer material 42 (the main body portion 101) and exterior surfaces of the camera device (the camera chip 110) which contact the inner surfaces of the polymer material 42 (the main body portion 101) are complementary; see Figs. 6 & 14).
Regarding Claim 17, Petersen discloses the medical device of Claim 16. Petersen further discloses wherein the encapsulation forms a liquid tight shell (Fig. 6, the polymer material 42 is injected as a liquid into a mold 20 and is cured to embed the camera device (the camera chip 110) thereby forming a liquid tight shell; [0038] & [0052]).
Regarding Claim 18, Petersen discloses the medical device of Claim 16. Petersen further discloses wherein the encapsulation includes at least one of a lens (Figs. 2 & 13, a lens 26/109; [0046] & [0062]), a prism, an aperture, a filter, a diffuser, a dispersing light feature, a mirror, a window, a grating, or a collimating light feature, or combinations thereof.
Regarding Claim 19, Petersen discloses the medical device of Claim 16. Petersen further discloses wherein the encapsulation includes at least one of a fulcrum, a wedge, a cam, a pin, a notch, a piston, a cylinder (Figs. 2 & 13, a cylindrical tube 31/106; [0047] & [0061]), a gear, a rack, a pulley, a socket, or a block and tackle, or combinations thereof.
Regarding Claim 20, Petersen discloses the medical device of Claim 16. Petersen further discloses a cap portion (Fig. 14, a cover member 113; [0064]), wherein the inner surfaces of the encapsulation contact least a top surface and at least a side surface of the component (the inner surfaces of the polymer material (the main body portion 101) contact a side surface of the camera device (the camera chip 110); see Figs. 6 & 14), and wherein exterior surfaces of the encapsulation contact inner surfaces of the cap portion (Fig. 14, exterior surface of the main body portion 101 contact inner surfaces of the cover member 113; [0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 2015/0005580) in view of Yamaguchi et al. (hereinafter "Yamaguchi") (US 2014/0028924).
Regarding Claim 7, Petersen discloses the distal end portion of Claim 1. Petersen fails to explicitly disclose a layer configured to change opacity or reflectance when an electrical current or voltage is applied to the layer.
However, Yamaguchi teaches a medical imaging device (Fig. 55, a medical device 20; [0249]) comprising:
an image capturing component (Fig. 55, an imaging unit 3; [0250]);
a light source (Fig. 55, a plurality of light source units 25; [0250]);
an encapsulation (Fig. 55, a transparent cover 27; [0250]); and
a layer (Fig. 1, a liquid crystal lens 100; [0251]) configured to change opacity or reflectance when an electrical current or voltage is applied to the layer (Fig. 1, applying a voltage gradient to a liquid crystal layer 114 of the liquid crystal lens 100 changes the refractive index of the liquid crystal lens 100; [0128]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the camera device as disclosed by Petersen, with to include the electrically reactive lens taught by Yamaguchi, to provide a lens with a variable and controllable focal length (Yamaguchi; [0151]).
Claims 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 2015/0005580) in view of Viebach et al. (hereinafter "Viebach") (US 2017/0127915).
Regarding Claim 10, Petersen discloses the distal end portion of Claim 9. Petersen fails to explicitly disclose wherein the encapsulation includes at least one of a ridge and a flange, wherein the ridge or the flange is shaped so as to mate with the cap portion.
However, Viebach teaches a distal end portion of a medical device (Fig. 1A, an endoscope head 102 of an endoscope; [0031]) comprising:
an image capturing component (Fig. 2B, a camera 6; [0035]);
a light source (Fig. 1C, an LED chip 3; [0035]);
a cap portion (Fig. 2B, a cap 11; [0034]);
an encapsulation (Fig. 2B, a molded carrier 1; [0032]); and
wherein the encapsulation includes at least one of a ridge and a flange (Fig. 2B, the molded carrier 1 comprises an outer thread (not shown); [0034]), wherein the ridge or the flange is shaped so as to mate with the cap portion (Fig. 2B, the outer thread of molded carrier 1 mates with an inner thread of the cap 11; [0034]).
The advantage of the outer thread of the encapsulation is to reversibly couple the encapsulation and the cap which permits selection of a cap with an appropriate thickness to properly align the cap with the encapsulation (Viebach; [0057]).

Regarding Claim 15, Petersen discloses the method of Claim 14. Petersen fails to explicitly disclose wherein the cavity includes a negative of at least one of a ridge and a flange, wherein the ridge or the flange is shaped so as to mate with a cap portion.
However, Viebach teaches a distal end portion of a medical device (Fig. 1A, an endoscope head 102 of an endoscope; [0031]) comprising:
an image capturing component (Fig. 2B, a camera 6; [0035]);
a light source (Fig. 1C, an LED chip 3; [0035]);
a cap portion (Fig. 2B, a cap 11; [0034]);
an encapsulation (Fig. 2B, a molded carrier 1; [0032]);
wherein the encapsulation includes at least one of a ridge and a flange (Fig. 2B, the molded carrier 1 comprises an outer thread (not shown); [0034]), wherein the ridge or the flange is shaped so as to mate with the cap portion (Fig. 2B, the outer thread of molded carrier 1 mates with an inner thread of the cap 11; [0034]); and
wherein the cavity includes a negative of at least one of a ridge and a flange (Fig. 2B, the molded carrier 1 has the outer thread formed thereon and given the molded carrier is formed using injection molding —which replaces a need for additional processing of the molded carrier— a cavity of a mold of the molded carrier must have a negative corresponding to the outer thread; [0007]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the encapsulation as disclosed by Petersen, to include the an outer thread taught by Viebach, to reversibly couple the encapsulation and the cap which permits selection of a cap with an appropriate thickness to properly align the cap with the encapsulation (Viebach; [0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schultheis et al. (US 2021/0022588) teaches light and image guide components for endoscopes wherein the components are encased in transparent plastic.
Yamamoto et al. (US 2020/0344386) teaches an image pickup unit of an endoscope formed in mold resin.
Hayakawa (US 2020/0008658) teaches a distal end cover for an endoscope molded by injecting resin into a mold.
Yamamoto (US 2015/0065797) teaches an electronic endoscopic device and an image pick-up lens molding method.
Olsen et al. (US 2005/0234499) teaches a method of making a catheter manifold.
Levin et al. (U.S. 6,456,863) teaches a molded catheter assembly and a process for manufacturing said assembly.
Prichard et al. (U.S. 5,830,401) teaches a method of manufacturing a catheter hub.
Fraker et al. (U.S. 5,089,895) teaches an encapsulated television camera and method and apparatus for fabrication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795